              Case 19-50194-CSS           Doc 120      Filed 06/08/20      Page 1 of 31




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
In re                             )                     Chapter 11
                                  )                     Case No. 18-12378 (CSS)
WELDED CONSTRUCTION, L.P. et al., )
                                  )                     (Jointly Administered)
           Debtors.               )
WELDED CONSTRUCTION, L.P.,        )
                                  )
           Plaintiff,             )
      v.                          )                     Adv. Pro. No.: 19-50194 (CSS)
                                  )
THE WILLIAMS COMPANIES, INC., )
WILLIAMS PARTNERS OPERATING )                           Re: Adv. Docket No. 50
LLC, and TRANSCONTINENTAL GAS )
PIPE LINE COMPANY, LLC,           )
                                  )
           Defendants.            )

                                             OPINION1

YOUNG CONAWAY STARGATT                                          SAUL EWING ARNSTEIN
& TAYLOR, LLP                                                   & LEHR LLP
Sean M. Beach                                                   Lucian B. Murley
Kevin A. Guerke                                                 1201 N. Market Street
Michael S. Neiburg                                              Suite 2300
Travis G. Buchanan                                              Wilmington, DE 19899
1000 King Street
Wilmington, DE 19801                                            HALL ESTILL
       -and-                                                    Steven Soulé
LEWIS BRISBOIS BISGARD                                          John F. Heil, III
& SMITH, LLP                                                    John Rogers
Kenneth D. O’Reilly                                             320 South Boston Avenue
77 Water Street, 21ST Floor                                     Suite 200
New York, NY 10005                                              Tulsa, OK 74103-3706
Counsel for Welded Construction, L.P.                           Counsel for Transcontinental
                                                                Gas PipeLine Company, LLC
Dated: June 8, 2020
Sontchi, C.J.________________

1This Opinion constitutes the Court’s findings of fact and conclusions of law pursuant to Federal Rule of
Bankruptcy Procedure 7052.
                  Case 19-50194-CSS            Doc 120       Filed 06/08/20   Page 2 of 31




                                             INTRODUCTION2

           Before the Court is a motion for partial summary judgment filed by Welded

Construction, L.P. (the “Plaintiff” or “Welded”) on Counts I and IX of its Complaint.3 In

connection with the Atlantic Sunrise Pipeline construction contract (the “Contract”),

Plaintiff seeks (i) to apply Pennsylvania’s Contractor and Subcontractor Payment Act

(“CASPA”), and (ii) to recover $22,442,497.65 in Labor Costs and the $14,505252.40

Equipment Fee for July, August, September, and October 2018 true-up invoices. Plaintiff

also seeks interest, penalty interest, and attorneys’ fees provided under applicable law.4

The Williams Companies, Inc. (“The Williams Companies”), Williams Partners

Operating LLC            (“Williams Partners”),         and     Transcontinental      Gas     Pipe     Line

Company, LLC. (“Transco” and together with The Williams Companies and Williams

Partners, the “Defendants”) oppose this Motion.5

           For the reasons set forth below, the Court will deny Plaintiff’s Motion in its

entirety. Specifically, the Court will deny the Motion to apply CASPA to the Contract

because Plaintiff has not shown that Pennsylvania law would be controlling.

Additionally, unresolved factual issues preclude the Court from granting the Motion in

connection with the Labor Costs and the Equipment Fee. Finally, because the foregoing


2Capitalized terms used but not defined herein have the meaning ascribed to them infra. Count I of the
Complaint is a breach of contract claim against Transco; Count IX of the Complaint is an Objection to
Claim 636 against Transco.
3Del. Bankr. Adv. Pro. No. 19-50194 (the “Motion”). All references to the Adversary Proceeding Docket
will be cited hereinafter as “Adv. D.I.” and will refer to this Adversary Proceeding unless otherwise stated.
4   Adv. D.I. 55 at 6.
5   Plaintiffs and Defendants are, together, (the “Parties”).


                                                         2
                 Case 19-50194-CSS     Doc 120     Filed 06/08/20   Page 3 of 31




issues have not been fully adjudicated, the Court will deny Plaintiff’s request for interest,

penalty interest, and attorneys’ fees.


                                    JURISDICTION & VENUE

           This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 11 U.S.C. § 157(b). Venue is proper before the

United States Bankruptcy Court for the District of Delaware under 28 U.S.C. §§ 1408 and

1409. The Court has the judicial authority to enter a final order.


                                       BACKGROUND

         I.    Procedural History

           On October 22, 2018 (the “Petition Date”), Welded and Welded Construction

Michigan, LLC, its wholly owned subsidiary (the “Debtors”) filed voluntary petitions

with the United States Bankruptcy Court for the District of Delaware (the “Delaware

Bankruptcy Court” or the “Bankruptcy Court”) for relief under Chapter 11 of the

Bankruptcy Code.6

           On February 28, 2019, Transco filed two non-priority proofs of claim against

Welded. Under claim number 632 (“Claim 632”), Transco contends it has identified “a

number of anomalies/defects covered by Debtor’s warranty under the Contract . . . .”

Transco “seeks damages in the estimated amount of $16,320,000 for costs that [it]

contends it will incur in connection with the repair of allegedly defective work performed



6   Del. Bankr. 19-50194, D.I. 1.


                                               3
                    Case 19-50194-CSS            Doc 120    Filed 06/08/20        Page 4 of 31




by [Plaintiff].”7 Under claim number 636 (“Claim 636”), Transco contends that “Welded

is indebted to Transco in the aggregate amount of $94,291,513.58.”8 Pursuant to this

claim, Transco asserts the following four general categories of damages against Welded:

(1) overbilling ($45,611,991); (2) violations of municipal regulations and alleged improper

billing of non-reimbursable expenses ($7,605,609.63); (3) mechanical completion delay

damage ($1,928,571); and (4) failure to pay subcontractors and suppliers ($39,145,341.95).9

           On May 3, 2019, Plaintiff filed Complaint and Objection to Claims (the

“Complaint”).10 On November 13, 2019, each of the Defendants filed their respective

Answers to the Complaint.11

           On July 3, 2019, Defendants filed Defendants’ Motion to (I) Abstain, or (II) in the

Alternative, Transfer Venue, or (III) in the Alternative, Dismiss Certain Counts of the Complaint

(the “Motion to Dismiss”).12 On July 26, 2019, Welded filed their response motion,13 and

Defendants filed their reply brief in support of the Motion to Dismiss on August 8, 2019.14

On October 16, 2019, Judge Gross issued his Opinion and Order on the Motion to




7   Adv. D.I. 1 at ¶ 189.
8   Adv. D.I. 1 at ¶ 194.
9   Adv. D.I. 1 at ¶ 194; Proof of Claim No. 636.
10   Adv. D.I. 1.
11   Adv. D.I. 63; Adv. D.I. 64; Adv. D.I. 65.
12 Adv. D.I. 24. This motion was filed along with Adv. D.I. 25 (Brief in Support of Defendants’ Motion to
(I) Abstain, or (II) in the Alternative, Transfer Venue, or (III) in the Alternative, Dismiss Certain Counts of the
Complaint).
13Adv. D.I. 31 (Welded’s Brief in Opposition to the Defendants’ Motion to (I) Abstain, or (II) in the Alternative,
Transfer Venue, or (III) in the Alternative, Dismiss Certain Counts of the Complaint).
14   Adv. D.I. 36.


                                                        4
                  Case 19-50194-CSS            Doc 120          Filed 06/08/20   Page 5 of 31




Dismiss.15 The Order granted the Defendants’ motion to dismiss Count II (breach of

implied covenant) against Transco, Count VII (unjust enrichment) against Williams

Partners and The Williams Companies, and Counts IV (turnover of property of the estate)

and V (stay violation) against all Defendants.16 Additionally, the Order denied the

Defendants’ motion to dismiss Count VII (unjust enrichment) against Transco and Count

VI (impermissible setoff) against all Defendants.17

           On October 28, 2019, Plaintiff filed Motion for Partial Summary Judgment (the

“Motion”).18         On November 13, 2019, Defendants filed their Answers “disputing

Welded’s entitlement to the Labor Costs and Equipment Fee, and Transco filed

counterclaims seeking to recover overbillings in excess of $50,000,000 plus other

damages.”19          On December 5, 2019, Defendants filed Defendants’ Response Brief in

Opposition to Plaintiff’s Motion for Partial Summary Judgment (the “Response Brief”).20 On

December 20, 2019, Plaintiff filed Welded’s Reply Brief in Support of Its Motion for Partial




15   Adv. D.I. 48 and 49.
16   Adv. D.I. 49.
17   Adv. D.I. 49.
18Adv. D.I. 50. The Motion was filed along with Welded’s Brief in Support of Its Motion for Partial Summary
Judgment (Adv. D.I. 55), the Declaration of Frank A. Pometti in Support of Welded’s Motion for Partial Summary
Judgment (Adv. D.I. 52) (the “Pometti Declaration”), and the Declaration of Travis G. Buchanan in Support of
Motion for Partial Summary Judgment (Adv. D.I. 53) (the “Buchanan Declaration”).
19   Adv. D.I. 71 (referencing Adv. D.I. 63, 64, and 65).
20 Adv. D.I. 71. The Response Brief was filed along with Declaration of Phil Burke of OGCS (Americas) Inc.
(the “Burke Declaration”).


                                                            5
                 Case 19-50194-CSS           Doc 120      Filed 06/08/20     Page 6 of 31




Summary Judgment.21 On December 27, 2019, Defendants filed Defendants’ Request for Oral

Argument on Plaintiff’s Motion for Partial Summary Judgment.22

        II.    Factual Background

The Parties

           Plaintiff, Welded is a mainline pipeline construction contractor that is

incorporated in Delaware and is principally located in Ohio. Defendant, Transco, is an

interstate natural gas transmission company that is incorporated in Delaware and is

principally located in Ohio. Defendant, Williams Partners, is Transco’s sole member; it

is incorporated in Delaware and is principally located in Tulsa, Oklahoma. Defendant,

The Williams Companies, is an oil and gas pipeline operator that is incorporated in

Delaware and is principally located in Oklahoma. The Williams Companies is Williams

Partners’ sole member.

The Atlantic Sunrise Project

           On or about August 10, 2016, Transco and Welded (the “Contracting Parties”)

entered into a Contract pursuant to which Welded was charged with constructing a

ninety-six mile portion of the Atlantic Sunrise Pipeline Project (the “Project” or ”ASR” or

the “Pipeline”) in the Commonwealth of Pennsylvania.23 The 186 mile natural-gas




21   Adv. D.I. 79.
22   Adv. D.I. 83. Defendants’ request for oral argument is pending.
23Adv. D.I. 1 at ¶ 14. Plaintiff was responsible for constructing three contiguous segments of the Pipeline—
Spreads 5, 6, and 7—which covered more than half the length of the Pipeline. The Contract followed a
letter of intent signed on or about November 5, 2015. Adv. D.I. 1 at ¶ 11.


                                                      6
                     Case 19-50194-CSS     Doc 120   Filed 06/08/20   Page 7 of 31




pipeline connects gas-producing regions to other markets that include the Mid-Atlantic

and Southeast regions of the United States.24

            The Contract includes choice of law and forum selection clauses that provide that

Oklahoma law governs the Contract and that jurisdiction and venue shall lie exclusively

with the appropriate courts of Tulsa County, Oklahoma.25 The Contract also provides

that Transco would reimburse Welded for four categories of Direct Costs: (i) Labor,

(ii) Equipment, Fuel and Supplies, (iii) Subcontracts, Materials, Specialty Equipment, and

Outside Services, and (iv) Timber Mats. The key payment terms under the Contract are

as follows: (i) on the fifth day of each month, Welded is required to send Transco an

invoice with an estimate of the funds required for the following month (the

“Pay Month”),26 (ii) Transco is required to receive and pay the invoiced amount on or

before the fifth day of the Pay Month,27 and (iii) no later than thirty days following each

Pay Month, Welded is required to provide Transco with a written reconciliation of its

actual and estimated expenditures, which Welded would then true-up the amounts owed

or owing in future invoices.28

            On or about September 15, 2017, Welded began construction on the Pipeline.29 For

the first ten months of construction, the Defendants paid Welded’s invoices in ordinary


24   D.I. 52 at 3.
25   Adv. D.I. 1 at Ex 2 (§ I, Art. 35).
26   Contract, App. G, § 1.2.2.
27   Contract, App. G, § 1.2.3.
28   Contract, App. G, § 1-2.4.
29   Adv. D.I. 55 at 6.


                                                 7
                  Case 19-50194-CSS      Doc 120     Filed 06/08/20   Page 8 of 31




course and without dispute.30 During the course of the project, however, the costs

associated with the Project increased beyond the expectations of the Parties. While the

initial estimated cost of the Project was approximately $455 million, this figure increased

to $700 million by May 2018.31

           On July 3, 2018, R. Christopher Springer, Transco’s project director, sent a letter to

Stephen Hawkins, Welded’s President and CEO, stating that Transco was releasing

payment to Welded under protest.32 Springer justified this action based on “(1) Welded’s

failure to meet expectations on productivity, work quality, and safe work practices;

(2) questions and concerns about the accuracy of billing and Welded's compliance with

contract obligations; and (3) uncontrolled growth in Welded's estimated cost of

completion.”33 The letter further stated, “this payment and any payment made by

Transco from this point forward in time are made under protest and shall not be

construed as concurrence that Welded has earned invoiced amounts nor that ‘true-ups’

accurately reflect amounts owed and/or are payable by Transco.”34

           In his July 16, 2018 response, Hawkins expressed his “surprise” regarding

Transco’s allegations and also expressed concern that the dispute was not following the

agreed upon escalation path in the Contract.35 Defendants subsequently engaged Oil and


30   Adv. D.I. 1 at ¶¶ 41-43.
31   Adv. D.I. 73 at 3.
32   Adv. D.I. 1 at ¶ 44.
33   Adv. D.I. 1 at ¶ 44.
34   Adv. D.I. 1 at ¶ 44.
35   Adv. D.I. 1 at ¶ 45.


                                                 8
                  Case 19-50194-CSS              Doc 120     Filed 06/08/20     Page 9 of 31




Gas Contract Services (“OGCS”) to audit Plaintiff’s alleged inaccurate billing.36 In June

or July of 2018, OGCS visited Welded’s offices to perform the audit.37

           Approximately one year after Plaintiff began construction, it achieved mechanical

completion of the Project on September 19, 2018.38 On October 4, 2018, Defendants

received regulatory approval from the Federal Energy Regulatory Commission; two days

later, the Pipeline went into full service.39

           On October 4, 2018, Transco informed Welded that it was withholding $23,563,538

of the $27,363,816.46 due the next day under the September advance payment invoice

(the “October 4th Letter”).40                  In connection with its withholding, Transco alleged

(i) “Welded ha[d] erroneously billed Transco for fees and costs in excess of those allowed

under the Contract and ha[d] failed to properly reconcile the overbillings as

contemplated by the Contract,”41 and (ii) that Welded “owed Transco at least $1,928,571

for delays to the completion date.”42 In addition to failing to pay the September 2018

advance payment invoice, which included the $7,155,286.80 July true-up and other

alleged erroneous billing dating back to the inception of the project, the Defendants failed




36   Adv. D.I. 1 at ¶ 47. This audit right was executed pursuant to Article 31 of the Contract.
37   Adv. D.I. 1 at ¶ 48. It is not clear when the audit occurred.
38   Adv. D.I. 55 at 1.
39   Adv. D.I. 1 at ¶ 19; Adv. D.I. 55 at 6.
40Adv. D.I. 55 at 1. Transco paid $3,800,278.46 of the $27,363,816.46 invoiced for September 2018. The
$23,563,538 withheld included the $7,155,286.80 July 2018 true-up invoice. Adv. D.I. 52 at 3.
41   Adv. D.I. 1 at ¶ 54.
42   Adv. D.I. 1 at ¶ 54.


                                                         9
                 Case 19-50194-CSS             Doc 120     Filed 06/08/20   Page 10 of 31




to pay true-up invoices for the months of August ($16,592,432.09),43 September

($16,299,081.57),44 and October 2018 ($12,087,238.30).45 In connection with these true-up

invoices, which reflect total construction reconciliation costs, Welded alleges that for the

months of July through October, the Labor and Equipment costs are undisputed and

should be paid.

           The Plaintiff asserts that the Defendants’ withholding of payments caused it

“substantial and immediate harm and . . . jeopardized [its] ability to continue as a viable

business.”46 The Defendants assert, however, that Welded has overbilled more than

$50 million.47

The Summary Judgment Dispute

           The Parties’ dispute arises out of Transco’s withheld labor and equipment charges

under the Contract. In connection with the Contract, the Motion seeks (i) to apply

Pennsylvania’s Contractor and Subcontractor Payment Act, and, in connection with true-

up invoices for the months of July, August, September, and October of 2018, (ii) to recover

$22,442,497.65 in Labor Costs and (iii) to recover the $14,505252.40 Equipment Fee.




43   Adv. D.I. 52 at 3. Welded submitted this invoice on October 5, 2018.
44Adv. D.I. 52 at 4. Total construction costs for September 2018 were $17,440,392.90. Of this total, Transco
made a $1,141,311.33 postpetition payment for September 2018 union dues. Welded submitted this invoice
on March 4, 2019.
45Adv. D.I. 55 at 12. Total construction costs for October 2018 were $13,713,655.68. Of this total, Transco
made a $1,626,417.38 postpetition payment for October 2018 union dues. Welded submitted this invoice
on March 4, 2019.
46   Adv. D.I. 55 at 10 (citations omitted).
47   Adv. D.I. 73 at 9.


                                                      10
                 Case 19-50194-CSS              Doc 120        Filed 06/08/20   Page 11 of 31




Plaintiff also seeks interest, penalty interest, and attorneys’ fees provided under

applicable law.48


                                                    ANALYSIS


           I.   Summary Judgment Standard

            Summary judgment is a mechanism used to ascertain the existence of a genuine

factual dispute between the parties that would necessitate a trial. FED. R. Civ. P. 56,

made applicable by FED. R. BANKR. P. 7056 is appropriate “if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.”49

            When seeking summary judgment, the movant bears the initial burden of

“establishing the absence of a genuine issue of material fact.”50 A genuine issue is not

simply based on opposing opinions or unsupported assertions but rather on conflicting

factual evidence over which “reasonable minds could disagree on the result.”51

Furthermore, a fact is material if it could “alter the outcome of a case.”52 In other words,




48   Adv. D.I. 55 at 1.
49   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citation omitted).
50J. Aron & Co. v. SemCrude, L.P. (In re SemCrude, L.P.), 504 B.R. 39, 51 (Bankr. D. Del. 2013) (quoting Celotex,
477 U.S. at 322).
 The Liquidating Tr. v. Huffman (In re U.S. Wireless Corp.), 386 B.R. 556, 560 (Bankr. D. Del. 2008) (citations
51

omitted).
52   Id.


                                                          11
                  Case 19-50194-CSS            Doc 120         Filed 06/08/20       Page 12 of 31




the movant’s goal is “to establish an absence of evidence to support the nonmoving

party’s case.”53

           If the movant meets this initial burden, the burden shifts to the nonmoving party

to defeat summary judgment by producing “evidence in the record creating a genuine

issue of material fact.”54 To demonstrate a genuine issue of material fact, the nonmoving

party “must do more than simply show that there is some metaphysical doubt as to the

material facts.”55 The nonmoving party must demonstrate “sufficient evidence (not mere

allegations) upon which a reasonable trier of fact could return a verdict in favor of a

nonmoving party.”56 This evidence “cannot be conjectural or problematic; it must have

substance in the sense that it limns differing versions of the truth which a factfinder must

resolve at an ensuing trial.”57

           When considering a motion for summary judgment, “the court does not weigh the

evidence and determine the truth of the matter; rather, the court determines whether

there is a genuine issue for trial.”58 The Court must “view the facts in the light most

favorable to the nonmoving party and draw all inferences in that party’s favor.”59 “If the



53   Id. (quoting Celotex, 477 U.S. at 325).
54   In re W.R. Grace & Co., 403 B.R. 317, 319 (Bankr. D. Del. 2009).
55   Matushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
 Giuliano v. World Fuel Servs., Inc. (In re Evergreen Int’l. Aviation), 2018 WL 4042662, at *2 (Bankr. D. Del.
56

Aug. 22, 2018) (citations omitted).
57The Liquidating Tr. v. Huffman, 386 B.R. at 559-60 (quoting Mack v. Great Atl. & Pac. Tea Co., 871 F.2d 179,
181 (1st Cir. 1989)).
 Argus Mgmt. Grp. v. GAB Robins, Inc. (In re CVEO Corp.), 327 B.R. 210, 214 (Bankr. D. Del .2005) (quoting
58

Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 249 (1986) (citations omitted)).
59   Saldana v. Kmart, 260 F.3d 228, 231-32 (3d Cir.2001).


                                                          12
                  Case 19-50194-CSS        Doc 120         Filed 06/08/20     Page 13 of 31




opposition evidence is merely colorable or not significantly probative, summary

judgment may be granted.”60 However, where the record could lead reasonable minds

to draw “conflicting inferences, summary judgment is improper, and the action must

proceed to trial.”61 Summary judgment is proper only where one reasonable inference or

interpretation of the facts can be drawn in favor of the moving party.62
           II.   The Motion Concerning CASPA Will Be Denied
             The Parties dispute whether Pennsylvania’s Contractor and Subcontractor

Payment Act applies to the Contract. Plaintiff argues that CASPA applies to the Contract

because it accords with the purpose of the statute and not to apply it would violate the

strong public policy of Pennsylvania. Specifically, Plaintiff contends CASPA Section 514

(the “Anti-Waiver Provision”) expresses Pennsylvania’s “fundamental policy,” which

supersedes the Parties’ contractually-designated Oklahoma choice of law provision.

Section 514 states that “making a contract subject to the laws of another state or requiring

that any litigation . . . on the contract occur in another state, shall be unenforceable.” 63

             The Defendants, however, argue that CASPA does not apply to the Contract

because the Contract’s Oklahoma choice of law provision is enforceable and binding. The




60Whitlock v. Pepsi Ams., No. C 08-24742 SI, 2009 WL 3415783, at *7 (N.D. Cal Oct. 21, 2009) (citations
omitted).
 O’Connor v. Boeing N. Am., Inc., 311 F.3d 1139, 1150 (9th Cir. 2002) (quoting Munger v. City of Glasgow Police
61

Dep’t, 227 F.3d 1082, 1087 (9th Cir.2000).
62   Id.
63   73 Pa. Cons. Stat. § 514 (2020).


                                                      13
                 Case 19-50194-CSS            Doc 120        Filed 06/08/20      Page 14 of 31




choice of law provision states that “[t]he laws of the State of Oklahoma, excluding its

choice of law principles, shall govern this Contract” (the “Choice of Law Provision”).64

           In Klaxon Co. v. Stentor Electric Manufacturing Co., the Supreme Court held that a

federal court sitting in diversity must apply the choice of law rules of the forum state

when questions “arise in federal court but whose determination is not a matter of federal

law.”65 While it remains unclear if this holding extends to circumstances in which a court

derives its jurisdiction from a federal question, the absence of an overriding federal

interest permits this Court to apply Klaxon and, thus, the Delaware choice of law rules.66

           Generally, “Delaware courts will . . . honor a contractually-designated choice of

law provision.”67 The Delaware Court of Chancery has noted:

                   when parties have ordered their affairs voluntarily though a
                   binding contract, Delaware law is strongly included to respect
                   their agreement, and will only interfere upon a strong
                   showing that dishonoring the contract is required to vindicate
                   a public policy interest even stronger than freedom of
                   contract. Such public policy interests are not to be lightly
                   found, as the wealth-creating and peace-inducing effects of
                   civil contracts are undercut if citizens cannot rely on the law
                   to enforce their voluntarily-undertaken mutual obligations.68



64“The laws of the State of Oklahoma, excluding its choice of law principles, shall govern this Contract. . . .
Jurisdiction and venue shall lie exclusively with the appropriate courts of Tulsa County, Oklahoma.” D.I. 1,
Exh. 2 (§ 1, Art. 35).
65In re Kaiser Group Intern. Inc., No. 09-52317, 2010 WL 3271198, at *4 (D. Del. Aug. 17, 2010) (quoting Klaxon
v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).
66   In re LMI Legacy Holdings, Inc., No. 13-12098, 2017 WL 1508606, at *5 (Bankr. D. Del. Apr. 27, 2017).
67VSI Sales, LLC v. Int’l Fidelity Ins. Co., 2015 WL 5568623, at *2 (D. Del. Sept. 22, 2015) (quoting J.S. Alberici
Construction Co., Inc. v. Mid-West Conveyor Co., Inc., 750 A. 2d 518, 520 (Del. 2000). See also Kruzits v. Okuma
Machine Tools, Inc., 40 F. 3d 52, 55 (3d Cir. 1994).
68Libeau v. Fox, 880 A. 2d 1049, 1056-57 (Del. Ch. 2005). See Abry Partners V, L.P. v. F&W Acquisition LLC,
891 A. 2d 1032, 1048 (Del. Ch. 2006) (“When parties have chosen a state’s contract law to govern their


                                                        14
                Case 19-50194-CSS           Doc 120        Filed 06/08/20   Page 15 of 31




Delaware courts rely on Section 187 of the Second Restatement of Conflict of Laws

(“Section 187”) to determine whether the Parties’ contractually-designated choice of law

should be given effect. Section 187 provides that the choice of law clause will be enforced

unless either: (a) “the chosen state has no substantial relationship to the parties or the

transaction and there is no other reasonable basis for the parties’ choice,” or

(b) “application of the law of the chosen state would be contrary to the fundamental

policy of a state which has a materially greater interest than the chosen state in the

determination of the particular issue and . . . would be the state of the applicable law in

the absence of an effective choice of law by the parties.”69

           Yet, Delaware Courts do not view the presence of strong public policy—including

that expressed in the form of an anti-waiver provision—as, by itself, controlling over a

contractually-designated choice of law provision.70 Without evidence that a choice of law

provision would stifle the enforcement of the statutory purpose or would leave the

Plaintiff without a remedy concerning a matter of important state public policy, there is

no contradiction of a fundamental state policy under Section 187, and, therefore, no need

to disregard the negotiated choice of law provision.71


contract, it is illogical to assume that they wished to have the enforceability of that contract judged by
another state’s law.”).
69   Restatement (Second) of Conflicts of Laws § 187 (1971).
70Redick v. E. Mortg. Mgmt., LLC, No. 11-1260, 2013 WL 1089710, at *7 (Bankr. D. Del. Mar. 15, 2013) (“[T]he
Court finds that the Delaware Wage Act’s anti-waiver provision provides a clear indication that the Act’s
provisions represent the strong public policy of Delaware. The Inquiry does not end here, however. Next
the Court must determine whether enforcement of the choice law provision in the Agreement would
contravene this strong public policy. If so, the provision is unreasonable, and thus unenforceable.”)
71Organ v. Byron, 435 F. Supp. 2d 388 (D. Del. 2006) (enforcing a Delaware choice of law provision over the
public policy of Illinois because enforcement would not leave the plaintiff without remedy or violate
policy); Redick v. E. Mortg. Mgmt., LLC, No. 11-1260, 2013 WL 1089710, at *7 (Bankr. D. Del. Mar. 15, 2013)


                                                      15
                 Case 19-50194-CSS             Doc 120         Filed 06/08/20      Page 16 of 31




           The Court finds that the substantial relationship exception of Section 187(2)(a)

applies to the Contract, which renders the Oklahoma choice of law provision

unenforceable.           Nevertheless, the Motion will be denied in connection with the

application of CASPA to the Contract as Plaintiff has not shown that Pennsylvania law

would be controlling.

           As a threshold matter, the Court finds that the Contract dispute between the

Parties falls within the ambit of Pennsylvania’s Contractor and Subcontractor Payment

Act, which was designed (i) to “require timely payment to contractors and subcontractors

under a construction contract72 . . . , [(ii)] to provide remedies if timely payment is not

made[,]”73 and (iii) to “anticipate payments originating from the owner and set deadlines

for making payments.” This Contract, by which the Defendants were to compensate

Plaintiff for constructing a natural-gas pipeline in Pennsylvania, meets the definition of a

“construction contract”74 where Plaintiff is a “Contractor” and the Defendants are

“Owners” under the statute.75




(citing Meli v. Rembrandt IP Mgmt., LLC, No. 09C-09-108, 2010 WL 2681853, at *1 (Del. Super. Ct. June 28,
2010) (holding that the Pennsylvania forum selection clause did not violate a Delaware statutory anti-
waiver provision because the agreement of which it was part did not disregard the statute, preclude its
enforcement, or impair the Plaintiff’s ability to seek a cause of action under the statute).
7273 Pa. Cons. Stat. § 502 (2020) (A construction contract is defined as “[a]n agreement . . . to perform work
on any real property located within [the Commonwealth of Pennsylvania].”).
73   Reco Equipment, Inc. v. John T. Subrick Contracting, Inc., 780 A. 2d 684, 687 (Pa. 2001).
74   73 Pa. Cons. Stat. § 502 (2020).
7573 Pa. Cons. Stat. § 502 (2020) (a Contractor is “a person authorized or engaged by an owner to improve
real property;” an Owner is “a person who has an interest in the real property that is improved and who
orders the improvement to be made.”)


                                                          16
                Case 19-50194-CSS            Doc 120        Filed 06/08/20    Page 17 of 31




           Pursuant to Section 187(2)(a), Oklahoma, the Parties designated law under the

Contract, does not have a substantial relationship to the transaction or to the

Contracting Parties. Welded is a Delaware company with a principal place of business

in Ohio. Although the Plaintiff has filed its Complaint against three defendants, Transco

is the only Defendant that is signatory to the Contract from which this proceeding arises.

As such, Transco does not have a substantial relationship to the transaction as it is a

Delaware company with a principal place of business in Texas.76

           The Court must also consider whether CASPA’s Anti-Waiver Provision represents

a fundamental policy interest that supersedes the Oklahoma Choice of Law Provision.

Specifically, under Section 187(2)(b) the Court must address the following:

                   [Whether] “the application of . . . [Oklahoma law] would be
                   contrary to a fundamental policy of . . . [Pennsylvania], which
                   has a materially greater interest than . . . [Oklahoma] in the
                   determination of the particular issue and which, under the
                   rule of § 188 would be the state of the applicable law in the
                   absence of an effective choice of law by the parties.”77
           First, Delaware courts have found that “when a state statute contains an

anti-waiver provision . . . this is a signal that the law in question amounts to a




76 While ruling on the Motion to Dismiss, Judge Gross stated that “all three Defendants have their principal
places of business in Oklahoma.” See Welded v. Williams Companies, Inc. (In re Welded Construction, L.P.), 609
B.R. 101, 129 (Bankr. D. Del. 2019). Although this Court’s finding that Transco’s principal place of business
is in Texas appears to contradict Judge Gross’ statement, his statement was not a finding of fact or
conclusion of law. Judge Gross’ statement was made at the motion to dismiss stage, when the Court was
not required to make findings of fact and conclusions of law pursuant to Rule 7052 of the Federal Rules of
Bankruptcy Procedure. See Fed. R. Bank. P. 7052 (applying Fed. R. Civ. P. 52(a) which provides that
[f]indings of fact and conclusions of law are unnecessary on decision of motions under Rules 12 . . . .”).
Because the court was not required nor does it appear there was a finding of fact or a conclusion of law,
this Court’s finding concerning Transco’s principal place of business does not contravene the law of the
case.
77   Restatement (Second) of Conflicts of Laws § 187(2)(b) (1971).


                                                       17
                 Case 19-50194-CSS           Doc 120        Filed 06/08/20     Page 18 of 31




fundamental public policy of the state.”78 However, even if the Anti-Waiver Provision

represents the “fundamental policy” of a Pennsylvania, Plaintiff cannot rest on the mere

existence of a statutory anti-waiver provision to demonstrate that “the application of the

law of the chosen state would be contrary to the fundamental policy” of Pennsylvania.79

Instead, Plaintiff must show that honoring the Parties’ choice of law provision would

violate the purpose of the statute or would leave Plaintiff without a remedy concerning

a matter of important public policy to the Commonwealth of Pennsylvania. Plaintiff has

not addressed these underlying points.

           Second, while the absence of a relationship between the Contracting Parties and

Oklahoma demonstrates that Pennsylvania, the location of performance, has a

“materially greater interest” in the transaction than the chosen state of Oklahoma, it is

not clear, and Plaintiff has not shown, that Pennsylvania law would apply “in the absence

of an effective choice of law by the parties.”80

           In the absence of an effective choice of law by the Parties, the Court, under

Section 188, must evaluate which state has the most significant relationship to the

transaction and to the Contracting Parties by considering the following contacts: the place

of contracting, the place of negotiation of the contract, the place of performance, the

location of the subject matter of the contract, and the domicile, residence, nationality,

place of incorporation and place of business of the parties.



78   Redick v. E. Mortg. Mgmt., LLC, No. 11-1260, 2013 WL 1089710, at * 6 (Bankr. D. Del. Mar. 15, 2013).
79   Restatement (Second) of Conflicts of Laws § 187(2)(b) (1971).
80   Restatement (Second) of Conflict of Laws § 187(2)(b) (1971).


                                                       18
                 Case 19-50194-CSS             Doc 120         Filed 06/08/20   Page 19 of 31




           In connection with this standard, the record indicates the following: all the

construction contemplated in the Contract was performed in Pennsylvania; the

Contracting Parties are Delaware corporations; Transco’s principle places of business is

in Texas; and Welded’s principal place of business is in Ohio. This information, at best,

reveals the scattered interest of four states without conclusively showing Pennsylvania’s

interest to be dominant among them.                      Although the Pennsylvania is the place of

performance, all of the Contracting Parties are incorporated in the state of Delaware. The

fact that all of the construction contemplated in the Contract occurred in Pennsylvania is

not dispositive.81 While it may be true that “Pennsylvania has an interest in protecting .

. . [contractors in its state], . . . [the Court] cannot say that [Delaware] has a lesser interest

in protecting businesses . . . [incorporated] [with]in it.”82

           For the reasons stated above, Plaintiff has not shown that CASPA is applicable to

the Contract, and the partial summary judgment motion will be denied.

       III.    The Motion Regarding the Labor Costs and Equipment Fee Will Be Denied.
                    A. Labor Costs

           The Motion implicates the below terms in connection with the recovery of

Labor Costs. The Contract defines these terms as follows:




81See Coface Collections N. Am. Inc. v. Newton, 430 F. Appx 162 (3d Cir. 2011) (finding that the acquisition of
a Louisiana-headquartered corporation by a national business incorporated in Delaware by an agreement
containing a Delaware choice of law provision, where one party signed in Louisiana did not have sufficient
geographic contacts to warrant to the application of Louisiana law); see also W.R. Berkley Corp. v. Niemela,
No. 17-32, 2019 WL 5457689, at *4 (D. Del. Oct. 24, 2019).
82   Gay v. CreditInform, 511 F. 3d 369, 390 (3d Cir. 2007).


                                                         19
                  Case 19-50194-CSS                 Doc 120    Filed 06/08/20   Page 20 of 31




       •   Work: Work . . . shall mean the entire construction project and/or parts thereof
           that are to be performed by Contractor pursuant to this Contract . . . . Work may
           also be referred to . . . as “Job”, “Construction” or “Project”.83
       •   Labor Costs: i) the actual wage rates and benefits paid to NPLA Personnel
           pursuant to the NPLA for actual Work performed, ii) the actual wages and
           benefits, in accordance with Exhibit 1 paid to Field Personnel for actual Work
           performed and iii) for both i and ii above, to the extent however not already
           addressed by or covered under the NPLA with respect to NPLA Personnel, fringe
           benefits, employee vehicle rental/pay, travel pay, per diem, fuel pay, payroll taxes
           and insurance . . . actually paid to NPLA and Field Personnel in connection with
           payment for actual Work.84
       •   Equipment Fee: a flat fee calculated as 50% of Labor Costs payable for actual Work
           performed by all NPLA Personnel and Field Personnel assigned to the project.85
           Contractor shall provide and supply all included Equipment in connection with
           the Work. The Equipment Fee shall cover the cost, expense, overhead, profit and
           all compensation due and payable to Contractor in connection with the provision
           and supply of Included Equipment.”86

           Plaintiff seeks declaratory judgment for approximately $22 million of Labor Costs

in connection with unpaid true-up invoices for July, August, September, and

October 2018.87 Plaintiff argues that it is entitled to these costs for the following reasons:

(i) the terms of the Contract are clear and unambiguous, (ii) Transco never disputed the

Labor Costs in its October 4th Letter or in its Proof of Claim (No. 636), and (iii) the

Defendants’ withholding is inconsistent with the Contract’s terms, which provide that

(a) “[o]n or before the fifth (5) day of the Pay Month, [Transco] will pay [Welded] the

undisputed amounts invoiced,”88 (b) Transco is obligated to “work diligently” with


83   Adv. D.I. 1, Exh. 2 (§ I, Art. 1) at 366.
84   Adv. D.I. 1, Exh. 2 (§ VIII, Art. 2) at 337.
85   Adv. D.I. 1, Exh. 2 (§ VIII, Art. 2) at 336.
86   Adv. D.I., Exh. 2 (§ VIII, Art. 2) at 336.
87 Adv. D.I. 55 at 24. The following list represents the monthly invoices allegedly due: July 2018
($3,930,402.82), August 2018 ($10,260,379.71), September 2018 ($7,711,920.60), October 2018 ($539,794.52).
88   Adv. D.I. 1, Exh. 2 (§ I, Art. 1.2.3) at 37.


                                                          20
                  Case 19-50194-CSS                 Doc 120    Filed 06/08/20   Page 21 of 31




Welded “to resolve any disputed amounts prior to the date for payment of such

invoice,”89 (c) “[a]ny differences between the Parties related to verifying actual

expenditures or invoices and adjusting against forecast and funded amounts shall be

reconciled within one pay period” and “will not interrupt the payment of [Welded]’s

undisputed invoices . . . .”90 Although Welded acknowledges that “Transco has contested

certain categories of reimbursement on various occasions . . ., [it maintains] there is no

dispute as to Welded’s Labor Costs” and that ‘Transco has simply not paid.’”91

           Defendant argues that the Motion should be denied for the following reasons:

(i) “OGCS has identified systemic billing issues that have resulted in substantial

overbilling” highlighted in Proofs of Claim 632 and 636,92 (iii) “Welded has not presented

sufficient evidence establishing the validity of the claimed Labor Costs and Equipment

Fees,”93 and (iii) Defendants have not had an opportunity to complete discovery in

connection with the disputed invoices.

           The Court finds that there are genuine issues of material fact that preclude partial

summary judgment with respect to the Labor Costs.

           First, contrary to the Plaintiff’s assertions, the record demonstrates that

Defendants’ dispute of Labor Costs is longstanding. The Court is not persuaded that

Labor Costs were undisputed in the October 4th Letter or in the Proof of Claim (no. 636).

89   Adv. D.I. 1, Exh. 2 (§ I, Art. 1.2.3) at 37.
90   Adv. D.I. 1, Exh. 2 (§ I, Art. 1.2.5) at 37.
91   Adv. D.I. 55 at 24.
92   Adv. D.I. 71 at 35.
93   Adv. D.I. 71 at 35.


                                                          21
                 Case 19-50194-CSS             Doc 120    Filed 06/08/20   Page 22 of 31




While the Defendants may not have explicitly stated that they disputed Labor Costs in

these documents, there is no doubt that they did so constructively.

           In the October 4th Letter with the subject line “Atlantic Sunrise Spreads 5, 6,

and 7-Contract 2016-0001; Disputed Charges,” and in Proof of Claim (no. 636) Defendants

disputed the application of the Equipment Fee to “costs that do not include ‘actual Work

performed.’” If the Contract defines Labor Costs as the “the actual wage rates and

benefits paid to NPLA Personnel . . . for actual Work performed,” Equipment Fee costs

as “50% of Labor Costs for actual Work performed,” and the Defendants challenged

whether particular categories of costs fall under the Definition of Equipment Fee, it must

be true that the Defendants were disputing Labor Costs. Plaintiff’s October 7th response

to Defendants’ October 4th Letter further supports that Plaintiff interpreted the dispute

to concern Labor Costs. In its response letter, Plaintiff lists categories of Labor Costs,

which it believes are applicable to the dispute.94

           Second, the Court finds that the Plaintiff overlooks two categories of disputed

Labor Costs that were identified in the OGCS audit and were later described in the Burke

Declaration. The first disputed category consists of equipment costs for trucks, vehicles,

welding machines, and toolkits that were charged to both the Labor Costs and the

Equipment Fee categories (“Double-counted Labor Costs); the Defendants argue that

these costs should only be charged as Included Equipment under the Equipment Fee.95

94   See D.I. 53, Exh 9 (October 7, 2018 Letter).
95Adv. D.I. 73, Burke Decl. at ¶ 11(c) (“Welded improperly charged and recovered direct costs for certain
equipment plus an added ‘Equipment Fee’ for that same equipment (even when that equipment was to be
provided as ‘Included Equipment’ under the contract.)”).


                                                     22
                 Case 19-50194-CSS              Doc 120     Filed 06/08/20   Page 23 of 31




The second category of disputed Labor Costs consists of (i) rework/weld repaid

damages, (ii) damage to materials, machinery or equipment, (iii) safety shut down

damages, (iv) environmental compliance damages, and (v) regulatory violation

damages, which the Defendants argue should not have been charged to the Labor Costs

category (“Non-chargeable Labor Costs,” and together with the Double-counted Labor

Costs, the “Disputed Labor Costs”).96                     Even if the Burke Declaration does not

comprehensively explain the contractual basis for concluding that the Disputed Labor

Costs were erroneously invoiced, the Burke Declaration— a sworn statement of an

independent auditor that describes the findings of his audit—is sufficiently probative of

disputed Labor Costs to deny the Motion. A more substantial factual record will be

necessary to resolve the Disputed Labor Costs.

           Additionally, with respect to each of the alleged Non-chargeable Labor Costs, the

Court has determined that the following Contract provisions may support Defendants’

assertion of erroneous invoicing:

       •   rework/weld repair damages: Section I, Article 22(C) of Contract provides that
           “[Transco] may reject Defective Work and require [Welded] at its sole cost and
           expense, to correct Defective Work at any time prior to completion and final
           acceptance.”97 The Contract further provides that “to the extent Welded does not
           exceed a weld repair rate of 5% over the course of the project, the repair of such
           welds will not constitute correction of Defective Work that Contractor must correct
           at its sole cost and expense.”98



96Adv. D.I. 73, Burke Decl. at ¶ 11(f) (“The audit team also identified a number of specific contract
exclusions from the chargeable labor category, which had actually been included in invoices and previously
paid for by Transco); See Proof of Claim No. 636 at 14.
97   Adv. D.I. 1, Exh 2. (§ 1, Art. 22(C)) at 17-18.
98   Id.


                                                       23
                  Case 19-50194-CSS                 Doc 120    Filed 06/08/20   Page 24 of 31




       •    safety shut down damages: Section I, Article 12 of Contract provides that “if
            [Transco] issues [Welded] a stop work notice due to (i) Welded’s failure to
            remediate a previously reported unsafe action, (ii) [Welded’s] willful disregard of
            [Transco’s] safety standards . . ., or (iii) [Welded’s]involvement in a severe safety
            incident, such a life-threatening injury or death, then all resulting costs of
            associated corrective actions, safety meetings, safety stand down, and/or safety
            training sessions will be at [Welded’s] sole costs and expense.”99
       •    environmental compliance damages: Section II, Article 3(G) provides: “[Welded]
            will provide full time Safety Inspectors during construction to ensure that all work
            is constructed in accordance with all applicable Federal, State, and Local laws and
            regulations . . . Any stoppage in work as a result of [Welded’s] willful, repeated,
            or unaddressed safety-related actions or inaction [will] be at the sole expense of
            Contractor.”100
       •    regulatory violation damages: Section 1, Article 19 provides: “Contractor shall
            defend, indemnify and hold harmless Company Group from and against all cost,
            expenses, fines and levies imposed by any agency or other governmental body on
            [Welded] or any member of Company Group based upon Contractor’s activities
            that are not in compliance with the requirements of Company’s certificates,
            permits, and licenses; See also Section 1, Article 5, which provides: “[Welded] shall
            defend . . ., indemnify and hold harmless [Transco and the Company Group] from
            and against any claim, . . . penalty, . . . fine, liability, damages . . . incurred by
            Company Group . . . in any Claim, action or proceeding . . . between Company
            Group and any third party arising directly or indirectly from or related in any way
            to Work . . . .”

            At this time, however, without knowing the specifics of the disputed Labor Costs,

the Court can neither determine whether Welded’s initial categorization of the

undisputed Labor Costs was accurate nor can it determine whether the Defendants’

withholding was justified under the terms of the Contract. In the absence of these facts,

the Court is not positioned to make a liability determination. Nevertheless, the Court



99See Proof of Claim 636 at 15 (“Nevertheless, the audit findings evinced Debtor called seven (7) separate
safety shutdowns. Transco did not direct or instruct Debtor to undertake these shutdowns. As such, all
costs associated with the seven (7) shutdowns should be borne by the Debtor. The audit did not reflect
Debtor adjusted its invoices to account for the costs associated with the shutdowns.”); Adv. D.I. 79 at 15
(Welded’s Reply Brief) (“Transco never issued a stop work notice due to a safety incident.”).
100   Adv. D.I. 1, Exh 2. (§ I, Art. 3(G)) at 74.


                                                          24
                  Case 19-50194-CSS               Doc 120    Filed 06/08/20   Page 25 of 31




finds that, together, the findings of the independent audit set forth in the Burke

Declaration and the contractual provisions highlighted above are sufficiently probative

of unresolved Labor Costs issues. At trial, a more developed record in connection with

the Disputed Labor Cost will permit the Court to address unresolved factual questions

and allocate liability.

            Accordingly, for the reasons stated above, the Court will deny the Motion as it

concerns Labor Costs.                Additionally, at this stage of the proceeding, Defendants’

argument that partial summary judgment should be denied because of the need for

discovery is moot. Although the Motion was filed before discovery, fact discovery was

conducted and ended on March 30, 2020. Given that the Court will deny the Motion, the

Defendant will not be disadvantaged.                    Furthermore, whether the parties “worked

diligently to resolve any disputed amounts prior to the date for payment of such invoice”

or “[gave] good faith consideration to using alternative dispute resolution prior to or in

lieu of litigation” are questions of fact that are inappropriate to decide at this stage of the

proceeding.101
                     B. Equipment Fee

            The Motion implicates the below terms in connection with the recovery of the

Equipment Fee. The Contract defines these terms as follows:

       •    Work: Work . . . shall mean the entire construction project and/or parts thereof
            that are to be performed by Contractor pursuant to this Contract . . . . Work may
            also be referred to . . . as “Job”, “Construction” or “Project”.102


101   Adv. D.I. 1, Exh. 2 (§ I, App. G, 1.2.3) at 37.
102   Adv. D.I. 1, Exh. 2 (§ I, Art. 1) at 366.


                                                        25
                  Case 19-50194-CSS                Doc 120    Filed 06/08/20   Page 26 of 31




       •   Equipment Fee: a flat fee calculated as 50% of Labor Costs payable for actual Work
           performed by all NPLA Personnel and Field Personnel assigned to the project.103
           Contractor shall provide and supply all included Equipment in connection with
           the Work. The Equipment Fee shall cover the cost, expense, overhead, profit and
           all compensation due and payable to Contractor in connection with the provision
           and supply of Included Equipment.”104
       •   Included Equipment: “Included Equipment” means materials, equipment,
           supplies, tools, vehicles, machines, offices, office equipment, furnishings,
           communications and utilities typically owned, leased and/or provided by
           contractors performing work similar to this Work, such as those shown in Exhibit 2
           . . . .105
       •   Specialty Equipment: means equipment not typically owned by contractors
           performing work similar to this Work . . . .106
       •   Materials: means material which Contractor may provide in connection with the
           Work . . . .107

           Plaintiff seeks declaratory judgment for an Equipment Fee of approximately

$14 million in connection with unpaid true-up invoices for July, August, September, and

October of 2018.108              Defendants oppose the Motion as they allege that Welded

(i) improperly applied the Equipment Fee to actions that were not Labor Costs

(Non-chargeable Equipment Costs), and (ii) separately charged Included Equipment

while at the same time applying the Equipment Fee (“Double-counted Equipment

Costs”).




103   Adv. D.I. 1, Exh. 2 (§ VIII, Art. 2) at 336.
104   Adv. D.I., Exh. 2 (§ VIII, Art. 2) at 336.
105   Adv. D.I., Exh. 2 (§ VIII, Art. 2) at 338.
106   Adv. D.I., Exh. 2 (§ VIII, Art. 2) at 338.
107   Adv. D.I., Exh. 2(§ VIII, Art. 2) at 338.
  Adv. D.I. 55 at 32. The monthly invoice amounts allegedly due include: July 2018 ($1,965,201.41), August
108

2018 ($5,130,189.86), September 2018 ($4,426,615.96), October 2018 ($2,983,245.18). The sum of these
monthly amounts is $14,505,252.41.


                                                         26
                 Case 19-50194-CSS             Doc 120        Filed 06/08/20      Page 27 of 31




           In connection with the alleged misapplication of the Equipment Fee, Defendants

argue that the Equipment Fee charge should be restricted to “Labor Costs for actual work

performed” with actual work defined as “actions attributable to carrying out,

accomplishing or fulfilling tasks or functions that furthered the work on the project in a

real, substantial, genuine way.”109 Therefore, Defendants argue that because certain

Labor Costs that did not fall within the definition of “actual work” were assessed an

Equipment Fee, the Plaintiff erroneously charged Equipment Fee to waiting time, show

up time, travel pay, per diem expenses, paid time off, holidays, project overhead

(employer’s tax and insurance liabilities), sick leave, weather stand-downs, rig rental

allowances, and vehicle allowances.

           With respect to the second allegation, Defendants contend that OGCS’s audit

identified a number of instances where Plaintiff separately charged for equipment, which

should have been paid for as Included Equipment under the Equipment Fee. The Burke

Declaration highlights three examples of this alleged error:

       •   “Welded improperly invoiced Transco for equipment that is ‘typically owned,
           leased and/or provided by contractors performing work similar to this Work,’
           while, at the same time, collecting the Equipment Fee which was intended to cover
           such equipment.”110
       •   Welded improperly recovered the direct cost of . . . equipment [via the sub-
           contractor and materials costs categories] on top of the Equipment Fee that should
           have covered he payment for this “Included Equipment.”111



109   Adv. D.I. 71 at 32.
  Adv. D.I. 73, Burke Decl. at ¶ 11(b); See also Proof of Claim No. 636 at 12 (“Included Equipment was
110

improperly charged as Specialty Equipment.”).
111   Adv. D.I. 73, Burke Decl. at ¶ 11(d); See also Proof of Claim No. 636 at 12 (Nos. 8, 9, 10).


                                                         27
                 Case 19-50194-CSS             Doc 120       Filed 06/08/20     Page 28 of 31




       •    “Welded improperly recovered the direct cost of [temporary offices, site cabins,
           and leases for more permanent offices] on top of the Equipment Fee that should
           have covered the payment for this ‘Included Equipment.’”112

Because of these findings, the Defendants argue that the Motion should be denied.

            In response, Plaintiff argues that it is entitled to a $14 million unpaid

Equipment Fee because (i) “the plain and unambiguous language entitles [it] to payment

of an Equipment Fee in an amount equal to half of Welded’s Labor Costs“ for “actual

Work performed by all NPLA Personnel and Field Personnel assigned to the project;”113

(ii) Labor Costs include fringe benefits for both NPLA and Field Personnel, which

includes time when equipment is committed but not used; (iii) Defendants’ interpretation

of “actual Work” would lead to an inconsistent interpretation throughout the Contract,

and because (iv) Plaintiff interprets “actual Work” as distinguishing between work

performed by onsite and offsite personnel.                    Plaintiff does not address Defendants’

allegation of Double-counted Equipment Costs.

           The Court is not persuaded that the Equipment Fee should be restricted to Labor

Costs “carrying out, accomplishing or fulfilling tasks or functions that furthered the work

on the project in a real, substantial, genuine way.”114 First, it is important to note that all

of the costs that Defendants argue do not fall within the definition of “Labor Costs . . . for

actual Work performed” are Labor Costs under the NPLA contract.115 Second, even if, as

the Defendants suggest, “words are to be given their ordinary meaning,” this meaning


112   Adv. D.I. 73, Burke Decl. at ¶ 11(e).
113   Adv. D.I. 55 at 25 (citation omitted).
114   Adv. D.I. 71 at 32.
115   See Adv. D.I. 1, Exh 2 (ASR Contract § VIII) at 356-58; See also Adv. D.I. 1, Exh. 5 (Teamsters NPLA).


                                                        28
                  Case 19-50194-CSS                 Doc 120    Filed 06/08/20     Page 29 of 31




must make sense within the context of the contract.116 Distinguishing between active and

passive Labor Costs effectively casts aside this principle and renders the definition of

Labor Costs incomprehensible.

           For example, following the first two parts of the Labor Costs definition, part three

of the definition provides that “to the extent however not already address by or covered

under the NPLA with respect to NPLA Personnel, [Labor Costs means] fringe benefits,

employee vehicle rental/pay, travel pay, per diem, fuel pay, payroll taxes and insurance

. . . paid to NPLA and Field Personnel in connection with payment for actual Work.” If,

as the Defendant argues, “actual Work” effectively means active Work, it would not make

sense for the drafters to reference “payment for actual Work” in connection with four

costs (i.e. passive work) which Defendants have excluded under their definition of

“actual Work.”

           Given that this is a cost-plus contract, where the contractor is being paid a fixed

fee plus the actual cost of work, it is more likely that the phrase “actual Work” is

referencing this pricing structure rather than a distinction between active and passive

Labor Costs. The Contract says as much in Article I, Section VIII, which provides that

“Work shall be paid on an actual cost-basis in accordance with the components and

methods of payment . . . .”117 Nevertheless, because the Contract does not explicitly




116   MBIA Ins. Corp. v. Royal Indem. Co., 426, F. 3d 204, 2010 (3d Cir. 2005).
117   Adv. D.I. 1, Exh 2 (§ VIII, Art. 1) at 336.


                                                          29
                 Case 19-50194-CSS    Doc 120      Filed 06/08/20   Page 30 of 31




clarify the meaning of the phrase “actual Work,” the Court must gather extrinsic evidence

of the Parties intent at trial.

           The Court also finds, by way of the Burke Declaration, that Defendants have

established sufficient independent evidence to deny the Motion in connection with the

Double-counted Equipment Costs. The audit’s findings are probative, even it is not

specific enough to be dispositive. Given that Plaintiff has not responded to these

allegations and the Court does not have enough information about the alleged

mischarges to determine liability, the Court will deny partial summary judgment.

           Accordingly, for the reasons stated above, the Court will deny the Motion as it

concerns the Equipment Fee.
                    C. The Court Need Not Address the Defendants’ Argument Regarding
                       Setoff and Recoupment.

           Defendants argue Plaintiff’s “Motion should be denied because genuine issues of

material fact still exist regarding Defendants’ Proofs of Claim and Counterclaims, which

subject the Labor Costs, Equipment Fees, and other amounts asserted by [Plaintiff], to

Transco’s rights of setoff and recoupment.”118 Because the Court has already found that

it will deny the Motion due to unresolved factual issues that preclude the Court from

fully adjudicating the disputed Labor Costs and Equipment Fee, the Court need not

address the Defendants’ argument.




118   Adv. D.I. 71 at 27.


                                              30
            Case 19-50194-CSS       Doc 120      Filed 06/08/20   Page 31 of 31




                                     CONCLUSION

       In sum, the Court will deny Plaintiff’s Motion in its entirety. The Court will deny

the Motion in connection with application of CASPA because Plaintiff has not shown that

Pennsylvania law would be controlling. Additionally, unresolved factual issues preclude

the Court from granting the Motion in connection with the Labor Costs and Equipment

Fee. Finally, because these issues have not been fully adjudicated, the Court will deny

interest, penalty interest, and attorneys’ fees. An order will be issued.




                                            31
